Dews-Miller v. Clinton, No. 06-cv-1764 (D.D.C. April 27, 2010)
                                  APPENDIX A: Summary of Counts in Amended Complaint
                                                            CITED
COUNT NO.                DESCRIPTION                                                PROCEDURAL HISTORY
                                                         AUTHORITY*

            Reprisal for Pl.’s disclosure of
            employees’ misuse of AmEx accounts                           Raised under Whistleblower Protection
            and for Pl.’s prior EEOC activity.       Whistleblower        Act in 1995 and 1996 OSC complaints
             Received two “minimally successful”      Protection Act      (except “minimally successful”
   I           ratings                                 of 1989, 5          ratings).
             Placed on AWOL status
                                                       U.S.C. § 2302     Raised under Title VII in March 28,
                                                     Title VII
             Denied a Within Grade Increase                               1996 OCR Complaint; exhausted through
                                                                           EEOC process.
             Terminated on December 9, 1996
            Failure to comply with procedural
   II       requirements     to    counsel/assist                        Never raised before under the CSRA.
            employees with “minimally successful”    CSRA:
                                                      5 U.S.C. § 1101    Raised under Title VII in March 28,
            ratings
                                                      5 U.S.C. § 4302      1996 OCR Complaint; exhausted through
  III        From 5/1/94 - 1/24/95 (Count II)                             EEOC process.
             From 2/1/95 - 7/31/95 (Count III)
            Def.’s acts and omissions constitute
            violations of First and Fifth
            Amendments
             Right to free speech and
               association
   IV        Liberty                                Constitution       Never raised before.
             Procedural due process
             Substantive due process
             Equal protection
             Privacy

   V        Def. failed to provide Pl. with at
            least 30 days’ written notice prior
            to:
   VI        Termination (Count V)
             Denial of Within Grade Increase                            Never raised before under the CSRA.
               (Count VI)                            CSRA:
  VII
                                                      5 U.S.C. § 7513    Arguably within scope of 3/28/96 OCR
             Termination of appt. to OIG (Count                           Title VII complaint.
               VII)
  VIII
             Conversion of career appt. to
               temporary appt. (Count VIII)
   IX        Placement on AWOL (Count IX)
                             Dews-Miller v. Clinton, No. 06-cv-1764 (D.D.C. April 2, 2010)
                                  APPENDIX A: Summary of Counts in Amended Complaint
                                                            CITED
COUNT NO.                DESCRIPTION                                                 PROCEDURAL HISTORY
                                                         AUTHORITY*

                                                                          Never raised before under regulation.
            Failure to comply with 1989 EEOC                                No notice from EEOC of right to file
   X        decision directing Def. USIA to pay      29 C.F.R. §           claim in court.
                                                       1614.108
            Pl. for time placed on AWOL                                   Arguably within scope of 3/28/96 OCR
                                                                            Title VII complaint.

                                                     Violation of        Raised under Title VII in 10/10/95 OCR
            Failure to generate a SF-50 for                                 complaint and in the 1998 Case, and
   XI                                                  1995 Settlement
            detail to Office of Comptroller                                 as a breach of contract claim in the
                                                       Agreement
                                                                            1998 Case.
                                                                          Never raised before as breach of
            Failure to pay overtime at Office of     Violation of          contract claim.
  XII                                                  1995 Settlement
            Comptroller
                                                       Agreement          Arguably within scope of 3/28/96 OCR
                                                                            Title VII complaint.
                                                                          Never raised before as breach of
            Failure to promote Plaintiff during      Violation of          contract claim.
  XIII                                                 1995 Settlement
            O/C detail pursuant to Manual
                                                       Agreement          Arguably within scope of 3/28/96 OCR
                                                                            Title VII complaint.
            Agreement is void for vagueness -                             Never raised before as breach of
            failure to provide clear standards       Violation of          contract claim.
  XIV                                                  1995 Settlement
            for position held at Office of
                                                       Agreement          Not within scope of 3/28/96 OCR Title
            Comptroller                                                     VII complaint.

                                                     Violation of        Raised under Title VII in 10/10/95 OCR
            Failure to provide training for new                             complaint and in the 1998 Case, and
   XV                                                  1995 Settlement
            position.                                                       as a breach of contract claim in the
                                                       Agreement
                                                                            1998 Case.
                                                                          Never raised before as breach of
            Agreement purported to obligate          Violation of          contract claim.
  XVI       Office of Personnel to place Pl., but      1995 Settlement
            Office of Personnel didn’t sign.           Agreement          Not within scope of 3/28/96 OCR Title
                                                                            VII complaint.
                                                                          Never raised before as breach of
            USIA didn’t meet obligation re:          Violation of          contract claim.
  XVII      performance evaluations during 3-          1995 Settlement
            month probationary period.                 Agreement          Arguably within scope of 3/28/96 OCR
                                                                            Title VII complaint.



                                                            2
                              Dews-Miller v. Clinton, No. 06-cv-1764 (D.D.C. April 2, 2010)
                                   APPENDIX A: Summary of Counts in Amended Complaint
                                                             CITED
 COUNT NO.                DESCRIPTION                                                 PROCEDURAL HISTORY
                                                          AUTHORITY*

                                                                           Never raised before as breach of
             USIA didn’t rate Pl.’s performance at    Violation of          contract claim.
   XVIII                                                1995 Settlement
             end of 3-month probationary period.
                                                        Agreement          Arguably within scope of 3/28/96 OCR
                                                                             Title VII complaint.
                                                                           Never raised before as breach of
             Agreement didn’t require Def. to act     Violation of          contract claim.
    XIX                                                 1995 Settlement
             in good faith.
                                                        Agreement          Not within scope of 3/28/96 OCR Title
                                                                             VII complaint.

    XX       (none)


                                                      Violation of        Raised under Title VII in 10/10/95 OCR
             O/C failed to counsel Pl. before                                complaint and in the 1998 Case, and
    XXI                                                 1995 Settlement
             “minimally successful” rating                                   as a breach of contract claim in the
                                                        Agreement
                                                                             1998 Case.
                                                                           Never raised before as breach of
             USIA failed to keep terms of             Violation of          contract claim.
   XXII                                                 1995 Settlement
             Agreement confidential.
                                                        Agreement          Arguably within scope of 3/28/96 OCR
                                                                             Title VII complaint.

*Plaintiff argues in her Opposition to Defendant’s Motion to Dismiss or, in the Alternative, for Summary Judgment that
the entire pro se Amended Complaint is brought under Title VII.




                                                             3